Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities: “the first tail rotor system” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buhl US 2010/0123039 in view of McGuire US 2015/0330231.

Regarding claim 1, Buhl teaches a tail rotor for a rotorcraft, the tail rotor comprising: 
a hub configured to be driven in rotation by a torque source for producing a yaw moment in a first direction (figure 2, claims 1 and 4); and 
a first tail rotor blade affixed to the hub (figure 2); 
wherein a direction of rotation of the hub is reversible during flight for producing a yaw moment in a second direction (claim 7); 
wherein a pitch of the first tail rotor blade is fixed (claim 1); and 
but does not specify wherein a profile of a leading edge of the first tail rotor blade is identical to a profile of a trailing edge of the first tail rotor blade.
However, McGuire suggests such shaped airfoil as obvious (figures 9N and 9O). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to provide such shaped airfoil, in order to accommodate the aerodynamic design requirements for a particular rotorcraft (as further described by McGuire paragraph 0111, etc.)

Regarding claim 2, the references teach the tail rotor of claim 1, wherein Buhl further teaches further comprising: a second tail rotor blade affixed to the hub (figure 2).

Regarding claim 3, the references teach the tail rotor of claim 1, wherein McGuire further teaches a maximum thickness of the first tail rotor blade is midway between the leading edge and the trailing edge (as shown in figures 9N and 9O).

Regarding claim 4, the references teach the tail rotor of claim 3, but do not specify wherein an upper camber is greater than a lower camber, within the same embodiment.
McGuire; however, does teach such shaped airfoil as obvious (figures 9A, 9L, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to provide such shaped airfoil, in order to accommodate the aerodynamic design requirements for a particular rotorcraft.

Regarding claim 5, the references teach the tail rotor of claim 4, but do not specify wherein the lower camber is less than or equal to 2 percent.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to provide such specific lower camber, in order to accommodate the aerodynamic design requirements for a particular rotorcraft; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, the references teach the tail rotor of claim 4, wherein McGuire further teaches a maximum of the upper camber is located where the maximum thickness is located (as shown in figures 9N and 9O).

Regarding claim 7, the references teach the tail rotor of claim 1, wherein Buhl further teaches the torque source is an electric motor (paragraph 0036).

Regarding claim 8, the references teach the tail rotor of claim 1, but does not specify wherein the torque source is a combustion engine.
However, combustion engines are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to provide such a torque source, in order to accommodate the energy consumption design requirements for a particular rotorcraft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention; and Applicant has described the type of torque source to non-critical and not directed towards the novel concept of this invention.

Regarding claim 21, the references teach the tail rotor of claim 1, wherein Buhl further teaches a rotational speed of the hub is variable during flight for controlling a magnitude of the yaw moment of either direction (claim 7).

Regarding claim 22, the references teach a tail rotor for a rotorcraft, the tail rotor comprising: a rotor hub configured to be driven in rotation by a torque source for producing a yaw moment in a first direction; and a bidirectional rotor blade coupled to the hub for rotation therewith; wherein a direction of rotation of the first tail rotor system is reversible during flight for producing a yaw moment in a second direction (see previous rejections).

Regarding claim 23, the references teach the tail rotor of claim 22, wherein a profile of a leading edge of the bidirectional rotor blade is identical to a profile of a trailing edge (see previous rejections).

Regarding claim 24, the references teach the tail rotor of claim 23, wherein a maximum thickness of the bidirectional rotor blade is midway between the leading edge and the trailing edge (see previous rejections).

Regarding claim 25, the references teach the tail rotor of claim 22, wherein an upper camber of the rotor blade is greater than a lower camber (see previous rejections).

Regarding claim 26, the references teach the tail rotor of claim 25, wherein the lower camber is less than or equal to 2 percent (see previous rejections).

Regarding claim 27, the references teach the tail rotor of claim 25, wherein a maximum of the upper camber is located where the maximum thickness is located (see previous rejections).

Regarding claim 28, the references teach the tail rotor of claim 22, wherein the torque source is an electric motor (see previous rejections).

Regarding claim 29, the references teach the tail rotor of claim 22, wherein the torque source is a combustion engine (see previous rejections).

Regarding claim 30, the references teach the tail rotor of claim 22, wherein a rotational speed of the hub is variable during flight for controlling a magnitude of the yaw moment of either direction (see previous rejections).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection based on the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644